     Case 1:19-cv-00398-DAD-HBK Document 29 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAUL A. VALENCIA,                                 No. 1:19-cv-00398-NONE-JPD (HC)
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DENY
13           v.                                        PETITION FOR WRIT OF HABEAS
                                                       CORPUS
14   JIM ROBERTSON,
                                                       (Doc. Nos. 1, 27)
15                      Respondent.
16

17           Petitioner Raul A. Valencia, a state prisoner, is proceeding in propria persona with this

18   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner has been serving a

19   392-months state prison sentence imposed following his conviction on three counts of robbery

20   since 2014. (Doc. No. 21-2 at 364–65.) Pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

21   302, the instant federal habeas petition was referred to a United States Magistrate Judge.

22           On September 2, 2020, the assigned magistrate judge issued findings and

23   recommendations recommending that petitioner’s habeas petition be denied. (Doc. No. 27.)

24   Petitioner has not filed any objections thereto despite being given the opportunity to do so.

25   Pursuant to 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, the undersigned has reviewed this case

26   de novo and finds the pending findings and recommendations to be supported by the record and

27   proper analysis.

28   /////
                                                      1
     Case 1:19-cv-00398-DAD-HBK Document 29 Filed 12/07/20 Page 2 of 2


 1           The court must now turn to whether a certificate of appealability should be issued. A

 2   petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s

 3   denial of his petition, and an appeal is only allowed in certain circumstances. Miller-El v.

 4   Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. Courts should issue a certificate of

 5   appealability only if “reasonable jurists could debate whether (or, for that matter, agree that) the

 6   petition should have been resolved in a different manner or that the issues presented were

 7   ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484

 8   (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)). In the present case, the

 9   court finds that reasonable jurists would not find the court’s determination that the petition should

10   be denied debatable or wrong, or that petitioner should be allowed to proceed further. Therefore,

11   the court declines to issue a certificate of appealability.

12       Accordingly, the court orders as follows:

13       1. The findings and recommendations issued on September 2, 2020 (Doc. No. 27) are

14           ADOPTED in full;

15       2. The petition for writ of habeas corpus (Doc. No. 1) is DENIED;

16       3. The court DECLINES to issue a certificate of appealability; and

17       4. The Clerk of Court is DIRECTED to assign a district judge to this case for the purposes of

18           closure and to close this case.

19   IT IS SO ORDERED.
20
         Dated:     December 4, 2020
21                                                          UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                        2
